DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/9/20 is acknowledged.
Claims 1, 8-9 and 21-27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11, 15 and 28-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ellis (US 6,789,331).
Claims 11, 15, 30 and 31:  Ellis teaches a midsole element for an article of footwear having heel, midfoot and forefoot regions (Fig. 54F; Abst.; Claim 1), wherein the midsole extends a full length of the article of footwear (Fig. 54F, e.g.), the midsole element comprising: a first perimeter region having a first density (d1); a second perimeter region having a second density (d2) and a central region having a third density (d) (Fig. 6; 46:1-51); wherein the central region extends between the first and second regions and has a height less than the first and second regions (Fig. 6) and wherein the first density is lower than the second density (Fig. 6, 46:35-51).
Claim 28:  Ellis teaches that the first perimeter region comprises extensions on the lateral side of the midsole and that the second perimeter region comprises extensions on the medial side (Fig. 21E).
Claims 29, 32 and 33:  Ellis teaches that the central region has a plurality of flexibility grooves (i.e. claimed cavity) on its lower surface (Fig. 8).
Claims 11, 15, 16 and 30-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Portzline et al. (US 2011/0283560).
Claims 11, 15, 30 and 31:  Portzline teaches a midsole element for an article of footwear having heel, midfoot and forefoot regions where the midsole extends the full length of the article of footwear (Abst.; Figs. 1C and 1E, e.g.), the midsole element comprising: a first perimeter region having a first density (12); a second perimeter region having a second density (10) and a central perimeter region between the first and second regions having a third density (14) (Fig. 1C), wherein the central region has a height that is less than the height of the perimeter regions (Fig. 1E, e.g.) and wherein the density of the first region (12) is less than the density of the second region (12) (¶ 0023).
Claim 16:  Portzline teaches that each region has a blended transition (i.e. a density gradient between regions or claimed a density that varies in at least one direction) (¶ 0023).
Claims 32 and 33:  Portzline teaches that midfoot of the shoe has a groove from the lateral side to the medial side (Fig. 1E).  While Portzline does not expressly refer to the groove as a flexibility groove, the midsole of Portzline is designed to provide flexibility (¶ 0023), therefore, it is implicit that the groove is also designed in a manner consistent with providing flexibility.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in light of Portzline.
Claim 16:  Ellis fails to teach that the density of at least one region varies.  However, Portzline teaches that blended transition zones improve the strength of the midsole element (¶ 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided blended transitions (i.e. varying densities) in each of the regions of Ellis in order to have improved the strength of the midsole.
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portzline in light of Nakano et al. (US 2009/0019729).
Claim 28:  Portzline fails to expressly teach the inclusion of extensions.  Nakano teaches a midsole element for an article of footwear (Abst.) and explains that extensions are provided on the lateral and medial sides in order to provide better fitting with adjacent elements (¶¶ 0007, 0031).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided lateral and medial extensions from the first and second regions in Portzline in order to have provided better fitting with adjacent elements.
Claim 29:  Portzline fails to teach that the central region comprises at least one cavity.  Nakano also teaches that the central region includes waffled cavities in order to provide the desired support (¶ 0026).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided waffled cavities in the midsole of Portzline in order to have provided the desired support.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis in light of Fusco et al. (US 2007/0220778).
Claim 34:  Ellis fails to teach that the top surface of one of the regions comprises at least one indentation.  Fusco teaches an article of footwear and explains that the midsole includes indentations on the top surface so that the midsole can be fitted with adjacent elements of the article of footwear (Abst.; ¶ 0041).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included indentations in the top of the midsole of Ellis in order to have provided fitting with adjacent elements of the article of footwear.
Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Portzline in light of Fusco et al. (US 2007/0220778).
Claim 34:  Portzline fails to teach that the top surface of one of the regions comprises at least one indentation.  Fusco teaches an article of footwear and explains that the midsole includes indentations on the top surface so that the midsole can be fitted with adjacent elements of the article of footwear (Abst.; ¶ 0041).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included indentations in the top of the midsole of Portzline in order to have provided fitting with adjacent elements of the article of footwear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712